IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRIAN E. GRIFFIN,                             : No. 1 EM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
PHILADELPHIA COUNTY,                          :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of March, 2020, the Application for an Immediate Hearing

and the Petition for Writ of Mandamus are DENIED.